Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-16-2005

Tanudjaja v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4737




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Tanudjaja v. Atty Gen USA" (2005). 2005 Decisions. Paper 99.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/99


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL




                 IN THE UNITED STATES COURT
                          OF APPEALS
                     FOR THE THIRD CIRCUIT


                            NO. 04-4737




                  WIDYA DHARMI TANUDJAJA,
                                      Petitioner

                                  v.

        ATTORNEY GENERAL OF THE UNITED STATES




On Petition for Review of an Order of the Board of Immigration Appeals
                           No. A95-150-164




           Submitted Pursuant to Third Circuit LAR 34.1(a)
                         December 13, 2005


         BEFORE: SLOVITER, SMITH and STAPLETON,
                      Circuit Judges


                 (Opinion Filed December 16, 2005)
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:


       Petitioner Widya Dharmi Tanudjaja is a citizen of Indonesia, and her ethnicity is

Chinese. She is a life-long Buddhist. She petitions for review of a BIA decision denying

her asylum and withholding of removal.

       The BIA adopted and affirmed the decision of the Immigration Judge (“IJ”). We

review a BIA’s factual finding that a petitioner has failed to carry the burden of proof to

qualify for asylum under the substantial evidence test. Under the substantial evidence

standard, we may reverse only if we conclude that no reasonable person could fail to find

that the petitioner had sustained her burden of proof.

       Tanudjaja insists that she has been persecuted in Indonesia in the past because of

her religion and her ethnicity and that she will similarly be persecuted if she returns there.

With respect to religion, the IJ pointed out that the record provided no evidence that the

government of Indonesia persecutes people because of their Buddhist faith or that there

has been a pattern involving Islamic extremists targeting Buddhists for persecution.

       While the IJ acknowledged that ethnic Chinese have experienced discrimination in

Indonesia in the past, she noted that, more recently, there had been significant steps taken



                                              2
by the government to protect ethnic Chinese. The IJ concluded with record support that

while “there are still people who will discriminate against the Chinese, these actions are

not condoned by the government.” App. at 31.

       With respect to the only portion of Tanudjaja’s testimony that arguably might

support a finding of persecution on ethnicity grounds, her experiences during the riots in

May of 1998, the IJ fully credited Tanudjaja’s testimony. The IJ pointed out, however,

that no government can protect its citizens during civil strife and that the incidents which

did occur involving aggression against Chinese during the riots were “certainly not

condoned or carried out by the government of Indonesia.” App. at 32. The IJ then added

that Tanudjaja acknowledged in her testimony that her brother and two sisters who had

remained in Indonesia had not experienced any significant problems since the 1998 riots.

       The IJ ultimately concluded that, based on Tanudjaja’s own testimony, she had

failed “to demonstrate that she suffered past persecution in Indonesia on account of her

ethnicity or religion or that she would suffer future persecution in Indonesia on account of

her ethnicity or religion.” App. at 32. The record does not require a contrary conclusion.

       The petition for review will be denied.




                                             3